Citation Nr: 1629733	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-08 695	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to January 1966.  He had verified service in the Republic of Vietnam from September 25, 1965 to January 28, 1966.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board0 on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The Regional Office (RO) in Cleveland, Ohio has since taken jurisdiction of this appeal.  

In her VA Form 9 (Appeal to the Board of Veterans' Appeals), the appellant indicated her desire for a hearing via live videoconference before a Veterans Law Judge.  In a subsequent statement submitted on July 17, 2012, the appellant withdrew her request for a hearing and requested that the appeal be considered on the record.  Accordingly, the hearing request is withdrawn and the matter is appropriately before the Board at this time.


FINDINGS OF FACT

1. The Veteran had verified active service in the Republic of Vietnam; he is entitled to a presumption of herbicide exposure during active service.

2. The record evidence shows that coronary artery disease was a contributory cause of death.  



CONCLUSION OF LAW

The criteria for service connection for coronary artery disease, a contributory cause of the Veteran's death, have been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   Given the positive outcome of the below decision, a discussion of VA's duty to notify and assist is not necessary at this time.  

II. Service Connection 

Pursuant to 38 U.S.C.A § 1310, dependency and indemnity compensation (DIC) benefits are paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In determining whether a veteran's death was service connected, the first element is always satisfied in that the current disability is the condition that resulted in the veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.Cir.1999).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e)(2015).  Ischemic heart disease, to specifically include coronary artery disease, is among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.

In the instant matter, the Veteran died in March 2011.  His immediate cause of death was listed as cholangiocarcinoma.  Contributory causes of death, described on the Veterans' death certificate as "other significant conditions contributing to death but not resulting in the underlying cause given in part I," were listed as coronary artery disease, metastic breast cancer and hydronephrosis.  The appellant contends that the Veteran's cause of death should be service connected.  

In this case, the Board finds that service connection should be granted for the Veteran's cause of death.  Specifically, the Veteran has verified service in the Republic of Vietnam from September 25, 1965, through January 28, 1966.  As such, the Board concedes that he was exposed to herbicides during active service.  The record evidence also shows that he experienced coronary artery disease as a contributory cause of death, and therefore the present disability element is satisfied.  Coronary artery disease is explicitly listed as a disease for which presumptive service connection is granted due to in-service herbicide exposure under 38 C.F.R. § 3.309(e) and therefore service connection is appropriate for that disease.  Accordingly, the criteria for service connection for coronary artery disease have been met.

The Board notes that the record is insufficient to grant service connection for the  Veteran's listed direct cause of death and other contributory causes of death.  However, this is not a bar to granting service connection for his cause of death for DIC purposes in general.  As discussed above, when a claim is one for DIC benefits, a veteran's death will be considered service connected where a single service-connected disability was either the principal or a contributory cause of death.  All causes on death need not be service connected to qualify for DIC benefits- only one.  38 C.F.R. § 3.312(a) (2015).  Therefore, because the Veteran's coronary artery disease is presumptively service connected due to herbicide exposure, and because it was a contributory cause of death, service connection for his cause of death should be granted.  

ORDER

Service connection for the Veteran's cause of death is granted.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


